Title: To James Madison from John Armstrong, Jr., 5 March 1808
From: Armstrong, John, Jr.
To: Madison, James



March 5, 1808

276. 967. 972. 71 1354 395 1101 1248 1482 988 1092 1208 1090 1013. 734. 967. 1116. 1225. 624. 972 1097 827. 1354. 511 1116. 1279 1324. 7 1268 1155. 907. 1201. 1519. 80 604 1165 1367 140 925 1105. 1215 972 678 177 1311. 344. 1481. 1105 971. 
895 268. 1549. 1225. 103. 921 716. 895. 587. 630 1405. 856 1046 1241. 1284. 1165 803 1247. 655 1126 972. 236 1090 339. 1268 1419 973 962 1078 962 1224. 987 549. 960 505 1109 894 959. 894 
Friday
I called Yesterday and this morning to tell you what I could gather respecting Our affairs.  What has been transmitted to 509 1547 972 61 1354 1179 741. 1217 392. 1456 716 975 1082 1429. 61. 895 1150. 965. 893. 296. 1478. 972. 152. 1354. 120. 1482. 939. 1120. 380. 772 1217 430. 1116. 1801. 678. 467. 1013. 1230. 1168 417 1105. 890. 550 508. 144. 971. 322. 345. 1456. 716. 1259. 1105. 971. 1538. 608 744. 772. 323. 545. 624. 1217. 971. 972. 214. 1456. 716 805. 206. 1268 962. 1078 975. 383. 1239. 501. 1193. 1431. 1579. 128. 1572. 1592. 962. 1459. 1166. 1001. 509. 972. 1247. 650. 578. 1116 401. 972. 1487. 1482. 
1013. 1230. 352. 1354. 972. 1095. 1013. 1241. 807 485. 514 405. 1405. 1125. 1165. 972 912 821. 1001 1095 1433. 897 1428. 901 1157 678 1280 1145. 380. 810. 772 514 1165 687 1509 780. 432. 1354. 1201 1519. 808 1216 991. 794. 1165. 410. 156. 1116. 962. 590. 385. 1170. 1569. 582. 1165. 965. 1314. 867 1001. 626. 646. 1132 1116. 1090. 1467. 1472. 1116. 962. 1459. 385 1165. 323. 773. 419. 1492. 1502. 1478. 1165 972. 32. 1428. 916. 1587. 972. 86. 962. 1459. 1509. 781. 1116. 1165. 921. 1165. 1162. 753 1201 470 112. 975. 352. 962. 1078. 630. 1312. 972. 561. 618. 1165. 1162. 1572. 884. 1502. 1478. 1228. 1517. 972. 1142. 733. 821. 529. 977. 437. 420. 1587. 945. 529. 803. 465. 1478. 133. 344. 1223. 257. 1338. 1001. 626. 258. 405. 1587. 1320. 583. 210. 1165. 1312. 587. 1090. 1030. 1433. 973. 979. 1157. 1116. 1090. 5. 352. 1116. 632. 415. 962. 573. 809. 180. 1229. 860. 410. 1116. 1490. 1513. 417. 1292. 772.
6 March
Report Says that everything is now settled in Spain and that the King consents to abdicate and go into a convent.  I doubt the fact.  The Story may be fabricated for the purpose of influencing certain discussions with Russia, which have arisen very unexpectedly and which already menace the cordiality which has latterly existed, or been supposed to exist, between her and this Government.  Of this new circumstance, I shall be better able to give you information in my next but at present it appears, that Russia presses the interposition of France on the Subject of her (Russia’s) quarrel with the Porte, and on principle that cannot but involve her (France) with that power.  Is this the way that Russia takes to escape a controversy to the north?
9 March 1808.
The conversation alluded to in the copy of the letter Subjoined to my dispatch of the 5th. instant did not take place ’till the 8th. when 972 32 1006 1491. 1268 971. 1086. 511 1116 21 the 5. 1538. 619 1001 1165 1554. 1216. 1507. 1480. 1165. 972 553. 289. 1354. 972 80 1006 1379 971. 854 1298. 1137. 1480. 306. 921. 1467. 470. 1125 the Sequestration of American Property, at Hamburg, accompanied by Certificats d’Origine is raised, but the embargo continued  This last measure may have Some connexion with the projected attack on Sweden.  The Emperor has required of Hamburg and Bremen two thousand Seamen 258. 1459. 511.1116. 1155. 669. 1369. 847. 1116. 1090. 1379. 993. 1129. 352. 819. The Agent of Prize causes here, not considering himself as acting under my direction,  to me any explanation of what he does as such, and having accordingly made no report to me Since October 1804, it is out of my power either to ascertain the number, or nature of the captures made under the Imperial Decrees of Novem 1806 and Decemb. 1807; and of course to say, with any exactness, how this exception would apply?  One circumstance however wants no additional light, viz: that in its largest meaning and application it would fall Short of what the case requires.
